DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 3/4/2021.
Claims 35-36 and 45-46 are amended by this Examiner’s Amendment.
Claims 31-50 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Marcus T. Hunt (Applicant’s Representative; Reg. No. 66,577) on 3/8/2021.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 2:
(Currently Amended)
line 2: replace “from the application library” with “from an application library”
(Currently Amended)
line 2: Replace “the first controller” with “the memory controller” 
(Currently Amended)
line 2: replace “from the application library” with “from an application library”

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and system flexibility by implementing a technique for reconfiguring a solid-state storage device that reconfigures controllers of the solid-state storage device to run different applications on user-supplied data.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2002/0026549 (“Powers”) in view of USPGPUB 2016/0062696 (“Cerrelli) in view of USPGPUB 2011/0077749 (“Shang”) and further in view of U.S. Patent 10,031,819 (“Banerjee”).  The combination of Powers, Cerrelli, Shang, and Banerjee teaches a solid-state storage device that may be configured according to user-supplied parameters.
The combination of Powers, Cerrelli, Shang, and Banerjee neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of “…reconfigured the memory controller with the first application such that the memory controller is enabled to run the first application; receive, from the server, an indication to run the first application with a first set of user-selected data stored in the non-volatile memory as input for the first application; after the memory controller is reconfigured to run the first application, run the first application with the first set of user-selected data as input to generate first resulting data; and send the first resulting data to the first user device,” in combination with the other claimed features of the inventions of the instant application, is neither taught nor suggested by the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135